Exhibit 10.5

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT

 

This LIMITED WAIVER AND FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT (this
“Agreement”), dated as of July 7, 2005, is entered into by and among the
following parties:

 

(a) TIETEK LLC, a Delaware limited liability company (the “Borrower”);

 

(b) NORTH AMERICAN TECHNOLOGIES GROUP, INC., a Delaware corporation (the
“Company”), and TIETEK TECHNOLOGIES, INC., a Texas corporation (“TTT”) (the
Company and TTT shall be collectively referred to as the “Borrower Affiliates”
and the Borrower Affiliates and the Borrower shall be collectively referred to
as the “Borrower Group”); and

 

(c) OPUS 5949 LLC (formerly known as Tie Investors, LLC), a Texas limited
liability company (the “Lender” and, together with the Borrower Group, the
“Parties”).

 

RECITALS

 

A. The Borrower, the Borrower Affiliates, and the Lender entered into that
certain Construction Loan Agreement, dated as of February 5, 2004, as amended by
(1) that certain Release, dated February 22, 2005, by and among the Parties and
(2) that certain Letter Agreement, dated April 6, 2005, by and among the Parties
(as so amended, the “Loan Agreement”), pursuant to which the Lender agreed to
make available to the Borrower Group certain financial accommodations.

 

B. An Event of Default occurred under the Loan Agreement by reason of the
Borrower’s failure to make the required principal and interest payment due to
the Lender on April 1, 2005 (the “Payment Default”);

 

C. On April 6, 2005, the Borrower, the Borrower Affiliates and Lender entered
into a forbearance letter agreement (the “Initial Forbearance Letter”), whereby
the Parties agreed, among other things, that the Lender would take no action
under the Loan Agreement, or any other documents related to or arising out of
the Loan Agreement (collectively, the “Loan Documents”), for a period beginning
on the date of such forbearance letter agreement and ending on May 1, 2005 (such
period, the “Initial Forbearance Period”).

 

D. On April 29, 2005, the Borrower, the Borrower Affiliates and Lender entered
into a forbearance extension letter agreement (the “Extension Agreement”),
whereby the Parties agreed, among other things, that the Initial Forbearance
Period and the terms of the Initial Forbearance Letter would be extended through
May 9, 2005.

 

E. Effective as of May 9, 2005, the Borrower, the Borrower Affiliates and Lender
entered into that certain Forbearance Agreement, dated as of May 9, 2005 (the
“Forbearance Agreement”), whereby the Parties agreed, among other things: (1)
the Initial Forbearance Period

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 1



--------------------------------------------------------------------------------

was further extended through January 1, 2006; (2) the interest payments
otherwise due and payable by Borrower under the Loan Agreement and/or the other
Loan Documents on April 1, 2005, July 1, 2005, and October 1, 2005, would be
deferred until January 1, 2006; (3) the Borrower and the Borrower Affiliates
would comply with certain additional covenants and conditions for the benefit of
Lender, including, but not limited to, seeking additional third-party financing
and sale of the Borrower.

 

F. The Borrower and the Borrower Affiliates acknowledge and agree that one or
more Defaults or Events of Default have occurred and are continuing, or may
occur, by reason of the Borrower’s failure to comply with its covenants
contained in the Forbearance Agreement, including the Borrower’s covenant to
select an investment banker to facilitate obtaining replacement financing and
provide such investment banker’s suggested plans for obtaining such financing
(together with the Payment Default, the “Specified Events of Default”).

 

G. The Specified Events of Default exist and remain uncured as of this date.

 

H. Pursuant to the terms of the Forbearance Agreement, the obligations evidenced
by the Loan Documents due to the Lender have been accruing interest at the
default rate of interest for the period commencing May 9, 2005 and continuing to
the date hereof, as provided in that certain Promissory Note, dated February 5,
2004, in the stated principal amount of $14,000,000, made by the Borrower and
the Borrower Affiliates, jointly and severally, payable to the order of the
Lender (the “Prior Note”).

 

I. The Borrower and the Borrower Affiliates acknowledge and agree that as a
result of the Specified Events of Default described above, the Lender has the
right to exercise its rights and remedies under the Loan Agreement, the Prior
Note and the other Loan Documents.

 

J. The Borrower and the Borrower Affiliates have requested that, subject to the
terms, conditions, covenants and limitations contained in this Agreement, the
Lender: (1) grant a limited waiver of the Specified Events of Default; (2)
terminate the Initial Forbearance Letter, the Extension Agreement and the
Forbearance Agreement in all respects; and (3) amend certain terms and
conditions of the Loan Agreement, the Prior Note and certain other Loan
Documents as set forth herein to, among other things, permit the Borrower to
obtain additional financing as contemplated by the Forbearance Agreement that
will be subordinate to the Loan (as defined in the Loan Agreement, as amended
hereby) on the terms set forth below.

 

K. The Borrower and the Borrower Affiliates acknowledge and agree that, given
the Borrower’s financial situation, the Borrower and the Borrower Affiliates
have agreed to effect a restructuring of the Borrower’s indebtedness.

 

L. The Lender has agreed to the actions described in Paragraph J preceding, in
each instance upon and subject to the terms, conditions, covenants and
limitations contained in this Agreement.

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 2



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS:

 

(a) The Borrower and the Borrower Affiliates hereby acknowledge and agree to the
accuracy of all Recitals included in this Agreement.

 

(b) The Borrower and the Borrower Affiliates acknowledge and agree that all
amounts advanced to, or for the benefit of, the Borrower, including, but not
limited to, the Loan prior to the date hereof are, and shall continue to be,
obligations under the Loan Documents (the “Obligations”) and subject to all the
terms and conditions in the Loan Agreement and the other Loan Documents, in each
instance as amended and modified by this Agreement.

 

(c) The Borrower and the Borrower Affiliates acknowledge and agree that (i) as
of July 7, 2005, the outstanding principal and accrued but unpaid amount of the
Obligations is $15,022,115.68, of which $14,000,000.00 is the amount of
outstanding principal of the Prior Note, $599,958.33 is the amount of accrued
but unpaid interest thereon, $407,944.45 is the outstanding principal amount of
the April Note, as defined below, and $14,212.90 is the amount of accrued by
unpaid interest thereon; and (ii) the Obligations are enforceable against the
Borrower without offset, reduction, or counterclaim.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, agree to the above Recitals,
Acknowledgments and as follows:

 

1. DEFINITIONS. All capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to them in the Loan Agreement.

 

2. LIMITED WAIVER. Subject to the terms and conditions set forth in this
Agreement and the Borrower’s and the Borrower Affiliates’ acknowledgments and
agreements set forth above, and expressly conditioned upon the absence of any
additional Events of Default, other than the Specified Events of Default, and
satisfaction and fulfillment of each of the conditions precedent set forth in
Section 4 below and each of the conditions subsequent set forth in Section 5
below, the Lender hereby waives the Specified Events of Default. The waiver
agreed to herein (i) is strictly limited to the Specified Events of Default, and
except as expressly set forth in this Agreement, all the other terms, provisions
and conditions of the Loan Agreement and the other Loan Documents shall remain
in full force and effect, in each instance as amended hereby, (ii) shall not
extend nor be deemed to extend to any other Default or Event of Default that may
now exist or hereafter arise under the Loan Agreement or any of the other Loan
Documents, (iii) shall not impair, restrict or limit any right or remedy of the
Lender with respect to any other Default or Event of Default that may now exist
or hereafter arise under the Loan Agreement or any of the other Loan Documents,
and (iv) shall not constitute any course of dealing or other basis for altering
any obligation of any member of the Borrower Group or any right, privilege or
remedy of the Lender under the Loan Agreement or any of the other Loan
Documents. No failure on the part of any Lender to provide a notice hereunder or
otherwise exercise, and no delay in providing any notice or otherwise
exercising, any right, power, remedy or privilege under this Agreement, shall

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 3



--------------------------------------------------------------------------------

operate as a waiver thereof, nor shall any single or partial exercise of any
right, power, remedy or privilege under this Agreement preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.

 

3. AMENDMENTS TO LOAN DOCUMENTS.

 

3.1 The following definitions in Section 1.1 of the Loan Agreement are hereby
amended and restated in their entirety to read as follows:

 

“Loan” Any and all of (i) a loan advanced in multiple disbursements as set forth
herein as evidenced by the Note, (ii) interest thereon, whether paid in kind or
otherwise, and (iii) any and all other debts, obligations and liabilities of
every kind and character of the Borrower now or hereafter existing in favor of
the Lender under this Agreement or any of the other Loan Documents in each case,
secured by a first lien on the Assets and a Deed of Trust Mortgage and Security
Agreement on the Premises.”

 

“Loan Documents” This Agreement, the First Amendment, the Note, the Deed of
Trust, the Security Agreement, the Patent Security Agreement, the Intercreditor
Agreement, the Voting Agreement, the Non-Compete Agreement, the NATK Royalty
Agreement, the TieTek Royalty Agreement, the Membership Pledge Interest
Agreements, the Solvency Certificates, and any other documents to be executed by
Borrower or any of their respective shareholders pertaining to the Loan, and as
the same may be amended from time to time.

 

“Note” collectively, (i) that certain Amended and Restated Promissory Note,
dated as of July 7, 2005, in the stated principal amount of $14,000,000, made by
the Borrower Group, jointly and severally, payable to the order of the Lender,
(ii) any other promissory notes evidencing any portion of the Loan, including
any instruments amended and restated by the instrument referred to in clause (i)
immediately preceding, and (iii) any promissory notes or other agreement
evidencing any renewals, extensions, increases, amendments, modifications,
restatements or payment-in-kind in respect of any of the foregoing.”

 

3.2 The following definitions are hereby inserted in Section 1.1 of the Loan
Agreement in the appropriate alphabetical order to read in their entirety as
follows:

 

“Debentures” the 7% Convertible Debentures of the Company in the original
principal amount of $5,000,000, issued pursuant that certain Securities Purchase
Agreement dated as of July 7, 2005.

 

3.3 New Sections 6.1(l), (m), and (n) are hereby added to the Loan Agreement to
read in their entirety as follows:

 

“(l) Amendments to Debentures. Company shall amend, restate, renew, increase,
extend or otherwise modify the Debentures or any instrument executed or
agreement entered into in connection therewith, orally or in writing, or allow
any such amendment, restatement, renewal, increase, extension or modification to
occur, without the prior written consent of the Lender.”

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 4



--------------------------------------------------------------------------------

“(m) Defaults Under Debentures. Company shall be in default under or otherwise
in breach or violation of the terms and conditions of the Debentures.”

 

“(n) Subordination. Company shall make any payment of all or any portion of the
Debentures in violation Section 6 of the Debentures or voluntarily prepay all or
any portion of the Debentures without the prior written consent of the Lender;
provided, however, that nothing herein shall prohibit the Company from issuing
shares of Company Common Stock to the holders of the Debentures in payment of
interest due thereunder or upon conversion thereof.”

 

3.4 All references to the “Loan Agreement” or the “Construction Agreement” or
other similar terms intended to refer to the Loan Agreement in each of the Loan
Documents and in any other documents or agreements by, between or among any of
the Borrower Group and their respective affiliates, and or for the benefit of
the Lender will from and after the date hereof refer to the Loan Agreement, as
amended hereby, and all obligations of the Borrower Group under the Loan
Agreement, as amended hereby, shall be secured by and be entitled to the
benefits of said Loan Documents and such other documents and agreements. All
Loan Documents heretofore executed by all or any of the Borrower Group shall
remain in full force and effect to secure the Loan (as defined in the Loan
Agreement), and such Loan Documents, as amended hereby, are hereby ratified and
affirmed.

 

4. CONDITIONS PRECEDENT TO EFFECTIVENESS. The effectiveness of this Agreement is
subject to the fulfillment of each of the following terms and conditions to the
satisfaction of Lender in its sole discretion at or before 2:00 p.m. (Dallas
time) July 7, 2005.

 

4.1. The Lender shall have received fully executed copies of the Securities
Purchase Agreement among the Company and certain purchasers of Debentures issued
pursuant to the Securities Purchase Agreement, in form and substance
satisfactory to Lender.

 

4.2. The Lender shall have received a legal opinion of the Borrower’s counsel in
form and substance satisfactory to the Lender as to such matters as Lender may
request with respect to each member of the Borrower Group, this Agreement, the
Loan Agreement, the other Loan Documents and each agreement and instrument
delivered in connection with, or contemplated by, this Agreement.

 

4.3. The Lender shall have received evidence satisfactory to the Lender that
each Purchaser (as defined in the Securities Purchase Agreement) funded the
Escrow Account (as defined in the Securities Purchase Agreement).

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 5



--------------------------------------------------------------------------------

4.4. The Lender shall have received each of the following fully executed (other
than by Lender) documents, in each instance in form acceptable to Lender:

 

  (a) an amended and restated promissory note in form of attached hereto as
Exhibit A (the “Amended and Restated Note”), amending and restating the Prior
Note; and

 

  (b) an amendment in the form attached hereto as Exhibit B (the “Deed of Trust
Amendment”) amending that certain Deed of Trust, Security Agreement, Assignment
of Rents and Fixture Filing, dated as of February 5, 2004, made by the Borrower,
to Heather Kreager, Trustee, for the benefit of the Lender, filed of record
February 23, 2004, in the office of the County Clerk of Harrison County, State
of Texas, in Book OR, Volume 2794, Page 220, as Document No. 4002281, and that
certain Assignment of Leases and Rents, dated as of February 5, 2004, made by
the Borrower to the Lender, filed of record February 23, 2004, in the office of
the County Clerk of Harrison County, State of Texas, in Book OR, Volume 2794,
Page 262, as Document No. 4002282.

 

  (c) an Amended and Restated Registration Rights Agreement, in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”), executed by
the Company and providing for the registration of all shares of Company Common
Stock issuable to the Lender pursuant to the Amended and Restated Note.

 

4.5 The Lender shall have received in satisfaction of that certain Promissory
Note, dated April 1, 2005, in the original principal amount of $407,944.45, made
by the Borrower Group (the “April Note”), jointly and severally, payable to the
order of the Lender (evidencing interest paid in kind in accordance with the
terms of the Prior Note), shares of the Company’s common stock, par value $.001
per share (the “Company Common Stock”) in an amount determined by dividing the
total principal and interest then due and payable under such note by the average
NATK Share Value (as defined in the Amended and Restated Note) for the twenty
consecutive trading days ending upon the date prior to the effective date of
this Agreement rounded up to the nearest whole share of Company Common Stock.

 

4.6 The Lender shall have received in satisfaction of the interest accruing on
the April Note or the Prior Note, in each case since April 1, 2005, shares of
Company Common Stock in an amount determined by dividing the total interest
(including default interest) due and payable as of the effective date of this
Agreement under such note by the average NATK Share Value for the twenty
consecutive trading days ending upon the date prior to the effective date of
this Agreement rounded up to the nearest whole share of Company Common Stock.

 

4.7 The Lender shall have received a written opinion of counsel to the Company
acceptable to the Lender, in a form satisfactory to the Lender, to the effect
that, at the time of issuance and delivery of shares of Company Common Stock
pursuant to Sections 4.5 and 4.6 of this Agreement, regarding the
representations set forth in Section 7.2(g) of this Agreement.

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 6



--------------------------------------------------------------------------------

5. CONDITIONS SUBSEQUENT TO EFFECTIVENESS; ADDITIONAL COVENANTS AND OBLIGATIONS
OF THE BORROWER AND THE BORROWER AFFILIATES. The continued effectiveness of this
Agreement is subject to the satisfaction of the following conditions subsequent,
unless specifically waived in writing by the Lender:

 

5.1 Beginning on July 7, 2005, the Borrower shall provide to the Lender summary
weekly production reports and monthly the same or substantially the same
information that Borrower and the Borrower Affiliates provide to the members of
its Board of Directors and to its management including without limitation,
specific performance reports or measurements, financial plans and budgets, and
any other information reasonably requested by Lender, and shall be discussed in
a weekly conference call with the Lender’s representatives or agents.

 

6. ADDITIONAL AGREEMENTS.

 

6.1. Default Interest. The Borrower and Borrower Affiliates agree and
acknowledge that from and after May 9, 2005, the Obligations have accrued
interest at the default rate of interest provided in the Prior Note, and the
Obligations will continue to accrue interest at the default rate of interest as
provided in Amended and Restated Note until the issue date of the Debentures, at
which point the Obligations will accrue interest at the Applicable Rate as set
forth in the Amended and Restated Note.

 

6.2. Audits and Field Exams. Until all of the Obligations owing to the Lender
have been indefeasibly paid in full, the Lender, and its agents, appraisers, and
advisors shall have the right of full access to, and may visit, the Borrower’s
and the Borrower Affiliates’ business, upon reasonable notice, to (i) inspect
the collateral of the Lender; (ii) visit and conduct field exams of the
Borrower’s and the Borrower Affiliates’ business, (iii) take copies and extracts
from the Borrower’s and the Borrower Affiliates’ books and records and inspect
the Borrower’s and the Borrower Affiliates’ facility, (iv) conduct on-site
monitoring thereof, and (v) obtain information requested by the Lender as to
such matters relating to the Borrower’s and the Borrower Affiliates’ business
operations. The Borrower’s and the Borrower Affiliates’ officers and employees
shall fully cooperate with such efforts by the Lender, and its agents and
advisors.

 

6.3. Consent to Relief. In the event of any breach of the Loan Documents,
Conditions Precedent, the Conditions Subsequent or the Additional Agreements set
forth in this Agreement, then, to the extent that the Lender establishes before
a court of appropriate jurisdiction that any of the foregoing has occurred, the
Borrower and the Borrower Affiliates consent to injunctive relief, including,
but not limited to, the appointment of a receiver for the benefit of the Lender,
in order to enforce the terms of this Agreement and the Loan Documents and to
effect the remedies sought herein and under applicable law.

 

6.4. Cooperation of Borrower Affiliates. To the extent that compliance with any
of the Conditions Precedent, Conditions Subsequent and Additional Agreements
requires action or cooperation by the Borrower Affiliates, each of the Borrower
Affiliates agree to

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 7



--------------------------------------------------------------------------------

provide such cooperation and take such action, including, but not limited to,
providing to the Lender complete access to the Borrower’s and the Borrower’s
Affiliates’ books, records, and facilities to confirm or supplement any
information provided to Lender.

 

6.5. Meeting with Management. The Borrower and the Borrower Affiliates agree to
cause their respective management and boards of directors to, upon Lender’s
request, attend informational meetings with the Lender to discuss and review the
Borrower’s and the Borrower Affiliates’ business affairs and plans, provided,
however, that absent an Event of Default, such meetings shall be limited to once
per calendar month, provided, further, that in the event that Lender has
questions or concerns regarding the status of the Borrower or any of the
Borrower Affiliates, in addition to the meetings described above, the Lender may
request a telephonic meeting with such management or boards of directors, or
other representatives of the Borrower or any of the Borrower Affiliates, which
meeting shall occur within 48 hours of such request.

 

6.6 Representations and Warranties of the Lender. The Lender hereby represents
and warrants to the Borrower Group as follows:

 

(a) Own Account. The Lender understands that the shares of Company Common Stock
issuable to it hereunder and pursuant to the Amended and Restated Note (the
“Securities”) are “restricted securities” and have not been registered under the
Securities Act of 1933 (the “Securities Act”) or any applicable state securities
law and is acquiring the Securities as principal for its own account and not
with a view to or for distributing or reselling such Securities or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Securities in
violation of the Securities Act or any applicable state securities law and has
no arrangement or understanding with any other persons regarding the
distribution of such Securities (this representation and warranty not limiting
the Lender’s right to sell the Securities pursuant to a registration statement
meeting the requirements set forth in the Registration Rights Agreement and
covering the resale of the Securities by the Lender as provided for in the
Registration Rights Agreement (the “Registration Statement”) or otherwise in
compliance with applicable federal and state securities laws) in violation of
the Securities Act or any applicable state securities law. The Lender is
acquiring the Securities hereunder in the ordinary course of its business. The
Lender does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

 

(b) Status. At the time the Lender was offered the Securities, it was, and at
the date hereof it is either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.

 

(c) Experience of the Lender. The Lender, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 8



--------------------------------------------------------------------------------

prospective investment in the Securities, and has so evaluated the merits and
risks of such investment. The Lender is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(d) General Solicitation. The Lender is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

6.7 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with applicable state
and federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an affiliate of the Lender or in connection with a pledge as contemplated
in Section 5.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of the Lender
under this Agreement and the Registration Rights Agreement.

 

(b) The Lender agree to the imprinting, so long as is required by this Section
6.7(b), of a legend on any of the Securities in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 9



--------------------------------------------------------------------------------

The Company acknowledges and agrees that the Lender may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, the Lender may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the Lender’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including, if the Securities are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.

 

6.8 Event of Default. If at any time the Borrower or any member of the Borrower
Group contests the validity of the Forbearance Agreement or the Loan Agreement
(each as amended), this Agreement, or the Amended and Restated Promissory Note,
such event shall constitute an Event of Default under the Loan Agreement, the
Prior Note and the Amended and Restated Promissory Note.

 

7. RATIFICATIONS, REPRESENTATIONS AND WARRANTIES.

 

7.1. The terms and provisions set forth in this Agreement shall supersede all
inconsistent terms and provisions set forth in the Loan Agreement and, except as
expressly set forth in this Agreement, the terms and provisions of the Loan
Agreement and each of the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The Parties hereto agree that the Loan
Agreement shall continue to be legal, valid, binding and enforceable in
accordance with its terms.

 

7.2. The Borrower and the Borrower Affiliates hereby represent and warrant to
the Lender as follows:

 

(a) the execution, delivery and performance of this Agreement and any and all
other agreements executed and/or delivered in connection herewith or therewith
have been authorized by all requisite action on the part of the Borrower and the
Borrower Affiliates and will not violate (i) the Limited Liability Company
Agreement of the Borrower; (ii) the articles of incorporation or bylaws of
either of the Borrower Affiliates; or (iii) the operating agreement of any
managing member of the Borrower.

 

(b) the representations and warranties contained in this Agreement, the Loan
Agreement and the Loan Documents are true and correct in all material respects
on and as of the date hereof as though made on and as of such date, except to
the extent that breaches thereof are temporarily waived during the Forbearance
Period by this Agreement;

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 10



--------------------------------------------------------------------------------

(c) no Default or Event of Default under the Loan Agreement or the Loan
Documents have occurred or are continuing, other than the Specified Events of
Default (as expressly disclosed), unless such Default or Event of Default has
been specifically waived in writing by the Lender;

 

(d) the consummation of the transactions contemplated hereby will not (i)
violate any provision of the organizational documents or governing instruments
of the Borrower or either of the Borrower Affiliates, (ii) violate any judgment,
order, ruling, injunction, decree or award of any court, administrative agency
or governmental body against, or binding upon, the Borrower or either of the
Borrower Affiliates, or (iii) constitute a violation by the Borrower or the
Borrower Affiliates of any law or regulation of any jurisdiction applicable to
the Borrower or the Borrower Affiliates;

 

(e) this Agreement was reviewed by the Borrower and the Borrower Affiliates, who
acknowledge and agree that the Borrower and the Borrower Affiliates (i)
understand fully the terms of this Agreement and the consequences of the
issuance hereof, (ii) have been afforded an opportunity to have this Agreement
reviewed by, and to discuss this Agreement with, such attorneys and other
persons as the Borrower or the Borrower Affiliates may wish, and (iii) have
entered into this Agreement of their own free will and accord and without threat
or duress;

 

(f) this Agreement and all information furnished to the Lender are made and
furnished in good faith, for value and valuable consideration; and this
Agreement has not been made or induced by any fraud, duress or undue influence
exercised by the Lender, or any other person; and

 

(g) with regard to the issuance and delivery of shares of Company Common Stock
to the Lender pursuant to Sections 4.5 and 4.6: (i) the issuance and delivery of
such shares to the Lender does not require registration under the Securities
Act; (ii) the issuance and delivery of such shares to the Lender complies with
all applicable state securities and blue sky laws; (iii) upon delivery to the
Lender, such shares will be validly issued, fully paid and nonassessable; (iv)
upon delivery to the Lender, such shares will be free of any liens, claims and
encumbrances; (v) all corporate action on the part of the Company, its
directors, officers and shareholders necessary for the authorization, issuance
and delivery of such shares has been taken; and (vi) except as disclosed to the
Lender, the issuance of such shares will not cause an adjustment to any
conversion rates applicable to any preferred stock, options, warrants or other
convertible securities of the Company or rights to acquire such securities of
the Company.

 

8. MISCELLANEOUS.

 

8.1. Misrepresentation. The Borrower shall indemnify and hold the Lender
harmless from and against any losses, damages, costs and expenses (including
attorneys’ fees)

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 11



--------------------------------------------------------------------------------

incurred by the Lender as a direct or indirect result of (i) breach of any
representation or warranty contained in this Agreement, or (ii) any breach or
default under any of the covenants or agreements contained in this Agreement.

 

8.2. Covenants and Agreements. The Borrower and the Borrower Affiliates hereby
agree and acknowledge that the Borrower is truly indebted to the Lender for the
Obligations (without offset, counterclaim, or reduction) pursuant to the terms
of the Loan Agreement and the Loan Documents and hereby agree to observe, comply
with and perform all of the obligations, terms, and conditions under or in
connection with the Loan Agreement and the Loan Documents.

 

8.3. Ratification of Liens and Security Interests. The Borrower and the Borrower
Affiliates hereby acknowledge and agree that the liens and security interests
granted pursuant to or otherwise in connection with the Loan Agreement and the
Loan Documents are valid and subsisting liens and security interests and are
superior to all liens and security interests other than those exceptions
approved by the Lender in writing and as otherwise permitted under the Loan
Agreement or the Loan Documents.

 

8.4. No Waiver. The Borrower and the Borrower Affiliates agree that nothing
contained in this Agreement shall affect or impair the validity or priority of
the liens and security interests under the Loan Agreement or the Loan Documents.
The Lender further reserves all of its rights and remedies under the Loan
Agreement and the Loan Documents, except as expressly modified herein.

 

8.5. Survival of Representations and Warranties. Except as provided otherwise in
this Agreement, all representations and warranties made in the Loan Agreement or
any of the Loan Documents including, without limitation, any document furnished
in connection with this Agreement, shall survive the execution and delivery of
this Agreement, and no investigation by the Lender or any subsequent event shall
affect the representations and warranties or the right of the Lender to rely
upon them.

 

8.6. Expenses of the Lender. The Borrower agrees to pay on demand all costs and
expenses incurred by the Lender in connection with the preparation, negotiation
and execution of this Agreement and any other agreements executed pursuant
hereto, including, without limitation, the reasonable costs and fees of the
Lender’s legal counsel.

 

8.7. Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement, and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

8.8. Headings. The headings of the sections and subsections of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

8.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 12



--------------------------------------------------------------------------------

facsimile shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by facsimile shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Agreement.

 

8.10. No Commitment. The Borrower and the Borrower Affiliates agree the Lender
has made no commitment or other agreement regarding the Loan Agreement or the
Loan Documents, except as expressly set forth in this Agreement. The Borrower
and the Borrower Affiliates warrant and represent that neither the Borrower nor
the Borrower Affiliates will rely on any commitment or other agreement on the
part of the Lender unless such commitment or agreement is in writing and signed
by the Lender.

 

8.11. Survival. All representations, warranties, covenants and agreements of the
Parties made in this Agreement shall survive the execution and delivery hereof,
until such time as all of the obligations of the Parties hereto shall have
lapsed in accordance with their respective terms or shall have been discharged
in full.

 

8.12. Time of Essence. The Parties to this Agreement have agreed specifically
with regard to the times for performance set forth in this Agreement. Further,
the Parties to this Agreement acknowledge that the agreements with regard to the
times for performance are material to this Agreement. Therefore, the Parties
agree and acknowledge that time is of the essence to this Agreement.

 

8.13. Law Governing. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN SUBSTANTIALLY
NEGOTIATED AND MADE IN THE STATE OF TEXAS AND SHALL BE INTERPRETED AND THE
RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS OF THE UNITED
STATES APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF TEXAS APPLICABLE
TO AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN, WITHOUT GIVING EFFECT
TO THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE THAT COULD REQUIRE THE
APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER JURISDICTION.

 

8.14. Consent to Jurisdiction. EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS, TEXAS, FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT,
THE LOAN DOCUMENTS, THE FORBEARANCE AGREEMENT, THE PRIOR NOTE OR THE NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. THE PARTIES HEREBY AGREE AND CONSENT
THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY TEXAS OF FEDERAL COURT SITTING IN DALLAS, TEXAS MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND SERVICE SHALL BE COMPLETE FIVE
(5) DAYS AFTER THE SAME SHALL

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 13



--------------------------------------------------------------------------------

HAVE BEEN SO MAILED. EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, THE
LOAN DOCUMENTS, THE FORBEARANCE AGREEMENT, THE PRIOR NOTE OR THE NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY TEXAS OR FEDERAL COURT
SITTING IN DALLAS, TEXAS AND FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

8.15 Waiver; Modification. NO PROVISION OF THIS AGREEMENT MAY BE WAIVED, CHANGED
OR MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY, BUT ONLY BY AN
AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF ANY
WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT. NO DELAY ON THE PART OF THE
LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY WAIVER OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE HEREUNDER. ALL RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH THE PARTIES
HERETO MAY OTHERWISE HAVE AT LAW OR IN EQUITY.

 

8.16. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE BORROWER AND THE BORROWER AFFILIATES HEREBY IRREVOCABLY AND
EXPRESSLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE LENDER IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF.

 

8.17. Final Agreement. THIS AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE
ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON
THE DATE THIS AGREEMENT IS EXECUTED. NEITHER THIS AGREEMENT NOR THE LOAN
DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

8.18. Release. EACH OF THE BORROWER AND THE BORROWER AFFILIATES HEREBY
ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 14



--------------------------------------------------------------------------------

HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF THE LIABILITY OF THE BORROWER TO REPAY THE OBLIGATIONS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE LENDER OR ITS
RESPECTIVE AFFILIATES, PARTNERS, PARTICIPANTS, AGENTS, ATTORNEYS, OFFICERS,
DIRECTORS, AGENTS, EMPLOYEES, SUCCESSORS, ASSIGNS, AND PREDECESSORS, AND EACH OF
THE BORROWER AND THE BORROWER AFFILIATES HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES THE LENDER AND ITS AFFILIATES, PARTICIPANTS,
PREDECESSORS, PARTNERS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AGREEMENT IS EXECUTED, IN EACH CASE WHICH EITHER THE BORROWER OR ANY OF THE
BORROWER AFFILIATES MAY NOW OR HEREAFTER HAVE AGAINST THE LENDER, AND ITS
RESPECTIVE AFFILIATES, PARTNERS, PARTICIPANTS, AGENTS, OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS, SUCCESSORS, ASSIGNS, AND PREDECESSORS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM THE OBLIGATIONS, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR THE LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT. THE BORROWER AND
THE BORROWER AFFILIATES HEREBY COVENANT AND AGREE NEVER TO INSTITUTE ANY ACTION
OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE
INSTITUTION OR PROSECUTION OF ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO
RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST THE LENDER, AND ITS RESPECTIVE
AFFILIATES, PARTICIPANTS, AGENTS, ATTORNEYS, PARTNERS, OFFICERS, DIRECTORS,
EMPLOYEES, SUCCESSORS, ASSIGNS, AND PREDECESSORS ARISING OUT OF OR RELATED TO
THE LENDER’S ACTIONS, OMISSIONS, STATEMENT, REQUESTS OR DEMANDS ORIGINATING ON
OR PRIOR TO THE DATE HEREOF IN ADMINISTERING, ENFORCING, MONITORING, COLLECTION
OR ATTEMPTING TO COLLECT THE INDEBTEDNESS OF THE BORROWER TO THE LENDER, WHICH
INDEBTEDNESS WAS EVIDENCED BY THE LOAN AGREEMENT AND THE LOAN DOCUMENTS.

 

8.19. Agreement Binding on the Borrower and the Borrower Affiliates. The
Borrower and the Borrower Affiliates agree that this Agreement will be binding
on the Borrower and the Borrower Affiliates and their respective successors and
assigns; provided, no obligation or right hereunder shall be assignable by the
Borrower or any of the Borrower Affiliates (whether voluntarily, involuntarily
or by operation of law) without the prior written consent of the Lender.

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 15



--------------------------------------------------------------------------------

8.20. Termination of Prior Agreements. Upon the effectiveness of this Agreement,
each of the Forbearance Letter Agreement, the Extension Agreement and the
Forbearance Agreement shall be terminated for all purposes.

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT - Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Borrower Affiliates, and the Lender have
caused this Agreement to be executed and delivered as of the date first written.

 

BORROWER: TIETEK LLC, a Delaware limited liability company

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

BORROWER AFFILIATES:

NORTH AMERICAN TECHNOLOGIES GROUP, INC.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

TIETEK TECHNOLOGIES, INC., a Texas corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

LENDER:

OPUS 5949 LLC (fka Tie Investors LLC), a Texas limited liability company)

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

LIMITED WAIVER AND FIRST AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT – Signature Page